Order filed November 25, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00728-CV
                                  ____________

                        ANTONIO SEPEDA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 14-CV-0020

                                    ORDER

      This appeal is from an order signed August 12, 2015. Appellant filed a
notice of appeal on August 28, 2015. Appellant filed a motion to proceed in forma
pauperis and an affidavit of indigence on August 28, 2015.

      No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” See Tex. R. App. P.
20.1(f).
      The clerk’s record was filed on November 17, 2015. The official court
reporter for the 212th District Court is directed to file the reporter’s record within
30 days of the date of this order.

                                     PER CURIAM